Exhibit 10.6

ORANGE 21 INC.

2004 Stock Incentive Plan

Notice of Stock Option Grant

You have been granted the following Option to purchase Common Stock of Orange 21
Inc. (the “Company”) under the Company’s 2004 Stock Incentive Plan, as amended
and restated (the “Plan”):

 

Name of Optionee:    Total Number of Option Shares Granted:    Type of Option:
   Nonstatutory Stock Option Exercise Price Per Share:    $ Grant Date:   
Vesting Commencement Date:    Vesting Schedule:    Subject to the Optionee’s
continuous Service and other limitations set forth in this Notice and the Stock
Option Agreement, this Option shall vest and be exercisable one-third annually
such that [NUMBER] shares vest on [DATE], [NUMBER] shares vest on [DATE], and
[NUMBER] shares vest on [DATE]. Expiration Date:    [DATE]. This Option expires
earlier if your Service (as defined in the Plan) terminates earlier, as
described in the Stock Option Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the term
and conditions of the Plan and the Stock Option Agreement, both of which are
attached to and made a part of this document.

 

OPTIONEE:     ORANGE 21 INC.       By:     Optionee’s Signature            
Name:     Optionee’s Printed Name           Title:    

 

-2-



--------------------------------------------------------------------------------

ORANGE 21 INC.

2004 STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT

 

Tax Treatment    This Option is intended to be an incentive stock option under
Section 422 of the Internal Revenue Code or a nonstatutory option, as provided
in the Notice of Stock Option Grant. Even if this Option is designated as an
incentive stock option, it shall be deemed to be a nonstatutory option to the
extent required by the $100,000 annual limitation under Section 422(d) of the
Internal Revenue Code. Vesting    Subject to the Optionee’s continuous Service
and other limitations set forth in the Notice and the Stock Option Agreement,
this Option shall vest and be exercisable one-third annually such that [NUMBER]
shares vest on [DATE], [NUMBER] shares vest on [DATE], and [NUMBER] shares vest
on [DATE].    The vesting of the Option will accelerate in full if Optionee’s
employment is either (i) terminated by the Company without Cause within twelve
(12) months following a Change in Control, or (ii) terminated by Optionee for
Good Reason within fourteen (14) months following a Change in Control.   

“Change in Control” shall mean the occurrence of any of the following events:

 

(i) A change in the composition of the Board of Directors occurs, as a result of
which fewer than one-half of the incumbent directors are directors who either:
(A) Had been directors of the Company on the “look-back date” (as defined below)
(the “original directors”); or (B) Were elected, or nominated for election, to
the Board of Directors with the affirmative votes of at least a majority of the
aggregate of the original directors who were still in office at the time of the
election or nomination and the directors whose election or nomination was
previously so approved (the “continuing directors”); or

 

(ii) Any “person” (as defined below) who by the acquisition or aggregation of
securities, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding securities ordinarily (and apart from rights accruing under special
circumstances) having the right to vote at elections of directors (the “Base
Capital Stock”); except that any change

 

-3-



--------------------------------------------------------------------------------

  

in the relative beneficial ownership of the Company’s securities by any person
resulting solely from a reduction in the aggregate number of outstanding shares
of Base Capital Stock, and any decrease thereafter in such person’s ownership of
securities, shall be disregarded until such person increases in any manner,
directly or indirectly, such person’s beneficial ownership of any securities of
the Company; or

 

(iii) The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if persons who were not
stockholders of the Company immediately prior to such merger, consolidation or
other reorganization own immediately after such merger, consolidation or other
reorganization 50% or more of the voting power of the outstanding securities of
each of (A) the continuing or surviving entity and (B) any direct or indirect
parent corporation of such continuing or surviving entity; or

 

(iv) The sale, transfer or other disposition of all or substantially all of the
Company’s assets.

 

The term “look-back” date shall mean the later of (1) the Effective Date, or (2)
the date 24 months prior to the date of the event that may constitute a Change
in Control.

 

Any other provision of this Vesting Section notwithstanding, no transaction nor
series of related transactions described in (ii) through (iv) above with a
Disqualified Party as the acquiring party shall be treated as a Change in
Control; provided, further, that a transaction shall not constitute a Change in
Control if its sole purpose is to change the state of the Company’s
incorporation or to create a holding company that will be owned in substantially
the same proportions by the persons who held the Company’s securities
immediately before such transaction, and a Change in Control shall not be deemed
to occur if the Company files a registration statement with the Securities and
Exchange Commission for the initial offering of Stock to the public.

 

-4-



--------------------------------------------------------------------------------

   “Cause” as determined by the Company’s Board of Directors in its sole
discretion: (i) Commission of a felony or any lesser crime or offense involving
fraud, embezzlement, dishonesty, breach of trust, or breach of fiduciary duty;
or (ii) Conduct that has caused demonstrable and serious injury to the Company
or any of its affiliates, monetary or otherwise; or (iii) The order of a
regulatory agency that Optionee be removed from any office, authority, or
employment with the Company; or (iv) Willful misconduct, refusal to perform, or
substantial disregard of duties properly assigned to Optionee by the Company; or
(v) Breach of duty of loyalty to the Company or any of its affiliates or other
act of fraud or dishonesty with respect to the Company or any of its affiliates;
or (vi) Breach by Optionee of the terms of any agreement between or among
Optionee and the Company; or (vii) Optionee’s violation of any policy of the
Company.   

“Disqualified Party” shall mean any of Costa Brava Partnership III, L.P., Roark,
Rearden & Hamot, LLP, Seth W. Hamot, an individual, and any affiliates of the
foregoing entities and individual.

 

“Good Reason” means the occurrence of any of the following events or conditions
unless consented to by the Optionee (and the Optionee shall be deemed to have
consented to any such event or condition unless the Optionee provides written
notice of the Optionee’s non-acquiescence within 30 days of the effective time
of such event or condition): (i) a change in the Optionee’s responsibilities or
duties which represents a material and substantial diminution in the Optionee’s
responsibilities or duties as in effect immediately preceding the consummation
of a Change in Control; (ii) a reduction in the Optionee’s base salary to a
level below that in effect at any time within six (6) months preceding the
consummation of a Change in Control or at any time thereafter; provided that an
across-the-board reduction in the salary level of substantially all other
individuals in positions similar to the Optionee’s by the same percentage amount
shall not constitute such a salary reduction; or (iii) requiring the Optionee to
be based at any place outside a 50-mile radius from the Optionee’s job location
prior to the Change in Control except for reasonably required travel on business
which is not materially greater than such travel requirements prior to the
Change in Control.

Term    This Option expires in any event at the close of business at Company
headquarters on [DATE]. This Option may expire earlier if your Service
terminates, as described below.

 

-5-



--------------------------------------------------------------------------------

Regular Termination    If your Service terminates for any reason except death or
“Total and Permanent Disability” (as defined in the Plan), then this Option will
expire at the close of business at Company headquarters on the date three (3)
months after the date your Service terminates (or, if earlier, the Expiration
Date). The Company has discretion to determine when your Service terminates for
all purposes of the Plan and its determinations are conclusive and binding on
all persons. Death    If you die, then this Option will expire at the close of
business at Company headquarters on the date twelve (12) months after the date
your Service terminates (or, if earlier, the Expiration Date). During that
period of up to twelve (12) months, your estate or heirs may exercise the
Option. Disability    If your Service terminates because of your Total and
Permanent Disability, then this Option will expire at the close of business at
Company headquarters on the date twelve (12) months after the date your Service
terminates (or, if earlier, the Expiration Date). Leaves of Absence   

For purposes of this Option, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by the terms of the leave or by applicable law. But your Service
terminates when the approved leave ends, unless you immediately return to active
work.

 

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Option Grant may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave. If you commence working on a
part-time basis, then the vesting schedule specified in the Notice of Stock
Option Grant may be adjusted in accordance with the Company’s part-time work
policy or the terms of an agreement between you and the Company pertaining to
your part-time schedule.

Restrictions on Exercise    The Company will not permit you to exercise this
Option if the issuance of shares at that time would violate any law or
regulation. The inability of the Company to obtain approval from any regulatory
body having authority deemed by the Company to be necessary to the lawful
issuance and sale of the Company stock pursuant to this Option shall relieve the
Company of any liability with respect to the non-issuance or sale of the Company
stock as to which such approval shall not have been obtained. However, the
Company shall use its best efforts to obtain such approval.

 

-6-



--------------------------------------------------------------------------------

Notice of Exercise    When you wish to exercise this Option you must notify the
Company by completing the attached “Notice of Exercise of Stock Option” form and
filing it with the Option Administrator. Your notice must specify how many
shares you wish to purchase. Your notice must also specify how your shares
should be registered. The notice will be effective when it is received by the
Company. If someone else wants to exercise this Option after your death, that
person must prove to the Company’s satisfaction that he or she is entitled to do
so. Form of Payment    When you submit your notice of exercise, you must include
payment of the Option exercise price for the shares you are purchasing. Payment
may be made in the following form(s):   

•        Your personal check, a cashier’s check or a money order.

  

•        Certificates for shares of Company stock that you own, along with any
forms needed to effect a transfer of those shares to the Company. The value of
the shares, determined as of the effective date of the Option exercise, will be
applied to the Option exercise price. Instead of surrendering shares of Company
stock, you may attest to the ownership of those shares on a form provided by the
Company and have the same number of shares subtracted from the Option shares
issued to you. However, you may not surrender, or attest to the ownership of
shares of Company stock in payment of the exercise price if your action would
cause the Company to recognize a compensation expense (or additional
compensation expense) with respect to this Option for financial reporting
purposes.

  

•        By delivering on a form approved by the Committee of an irrevocable
direction to a securities broker approved by the Company to sell all or part of
your Option shares and to deliver to the Company from the sale proceeds in an
amount sufficient to pay the Option exercise price and any withholding taxes.
The balance of the sale proceeds, if any, will be delivered to you. The
directions must be given by signing a special “Notice of Exercise” form provided
by the Company.

  

•        Irrevocable directions to a securities broker or lender approved by the
Company to pledge Option shares as security for a loan and to deliver to the
Company from the loan proceeds an amount sufficient to pay the Option exercise
price and any withholding taxes. The directions must be given by signing a
special “Notice of Exercise” form provided by the Company.

   Notwithstanding the foregoing, payment may not be made in any form that is
unlawful, as determined by the Company in its sole discretion.

 

-7-



--------------------------------------------------------------------------------

Withholding Taxes and Stock Withholding    You will not be allowed to exercise
this Option unless you make arrangements acceptable to the Company to pay any
withholding taxes that may be due as a result of the Option exercise. These
arrangements may include withholding shares of Company stock that otherwise
would be issued to you when you exercise this Option. The value of these shares,
determined as of the effective date of the Option exercise, will be applied to
the withholding taxes. Restrictions on Resale    By signing this Agreement, you
agree not to sell any Option shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale (e.g., a lock-up period after the Company goes public). This restriction
will apply as long as you are an employee, consultant or director of the Company
or a subsidiary of the Company. Transfer of Option    In general, only you can
exercise this Option prior to your death. You cannot transfer or assign this
Option, other than as designated by you by will or by the laws of descent and
distribution, except as provided below. For instance, you may not sell this
Option or use it as security for a loan. If you attempt to do any of these
things, this Option will immediately become invalid. You may in any event
dispose of this Option in your will. Regardless of any marital property
settlement agreement, the Company is not obligated to honor a notice of exercise
from your former spouse, nor is the Company obligated to recognize your former
spouse’s interest in your Option in any other way.    However, if this Option is
designated as a nonstatutory stock option in the Notice of Stock Option Grant,
then the “Committee” (as defined in the Plan) may, in its sole discretion, allow
you to transfer this Option as a gift to one or more family members. For
purposes of this Agreement, “family member” means a child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law or sister-in-law (including adoptive
relationships), any individual sharing your household (other than a tenant or
employee), a trust in which one or more of these individuals have more than 50%
of the beneficial interest, a foundation in which you or one or more of these
persons control the management of assets, and any entity in which you or one or
more of these persons own more than 50% of the voting interest.    In addition,
if this Option is designated as a nonstatutory stock option in the Notice of
Stock Option Grant, then the Committee may, in its sole discretion, allow you to
transfer this option to your spouse or former spouse pursuant to a domestic
relations order in settlement of marital property rights.

 

-8-



--------------------------------------------------------------------------------

   The Committee will allow you to transfer this Option only if both you and the
transferee(s) execute the forms prescribed by the Committee, which include the
consent of the transferee(s) to be bound by this Agreement. Retention Rights   
Neither your Option nor this Agreement gives you the right to be retained by the
Company or a subsidiary of the Company in any capacity. The Company and its
subsidiaries reserve the right to terminate your Service at any time, with or
without cause. Stockholder Rights    You, or your estate or heirs, have no
rights as a stockholder of the Company until you have exercised this Option by
giving the required notice to the Company and paying the exercise price. No
adjustments are made for dividends or other rights if the applicable record date
occurs before you exercise this Option, except as described in the Plan.
Adjustments    In the event of a stock split, a stock dividend or a similar
change in Company stock, the number of shares covered by this Option and the
exercise price per share may be adjusted pursuant to the Plan. Applicable Law   
This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions). The Plan and Other
Agreements    The text of the Plan is incorporated in this Agreement by
reference. All capitalized terms in the Stock Option Agreement shall have the
meanings assigned to them in the Plan. This Agreement and the Plan constitute
the entire understanding between you and the Company regarding this Option. Any
prior agreements, commitments or negotiations concerning this Option are
superseded. This Agreement may be amended only by another written agreement,
signed by both parties.

BY SIGNING THE COVER SHEET OF THIS AGREEMENT,

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED ABOVE AND IN THE PLAN

 

-9-



--------------------------------------------------------------------------------

ORANGE 21 INC.

2004 STOCK INCENTIVE PLAN

NOTICE OF EXERCISE OF STOCK OPTION

You must complete and sign this Notice on the last page before submitting it to
the Company

 

OPTIONEE INFORMATION:    Name:    Social Security
Number:  __________________________ Address:  ______________________    Employee
Number:  ______________________________                   ______________________
  

 

OPTION INFORMATION:    Date of Grant:    Type of Stock Option: Exercise Price
per Share: $        X        Nonstatutory (NSO)

Total number of shares of Common Stock of
ORANGE 21 INC. (the “Company”) covered by


Option:

                   Incentive (ISO)*

 

* This Option is intended to be an incentive stock option under Section 422 of
the Internal Revenue Code, as provided in the Notice of Stock Option Grant. Even
though this Option is designated as an incentive stock option, it shall be
deemed to be a nonstatutory option to the extent required by the $100,000 annual
limitation under Section 422 of the Internal Revenue Code.

EXERCISE INFORMATION:

Number of shares of Common Stock of the Company for which option is being
exercised now:                                         . (These shares are
referred to below as the “Purchased Shares.”)

Total exercise price for the Purchased Shares: $                        

Form of payment enclosed:

[check all that apply]:

 

-1-



--------------------------------------------------------------------------------

¨ Check for $                    , payable to “ORANGE 21 INC.”

 

¨ Certificate(s) for                             shares of Common Stock of the
Company that I have owned for at least six months or have purchased in the open
market. (These shares will be valued as of the date when the Company receives
this notice.)

 

¨ Attestation Form covering                         shares of Common Stock of
the Company. (These shares will be valued as of the date when the Company
receives this notice.)

Name(s) in which the Purchased Shares should be registered:

[please check one box]:

 

¨       In my name only

  

¨       In the names of my spouse and myself as community property

   My spouse’s name (if applicable):     

¨       In the names of my spouse and myself as joint tenants with the right of
survivorship

  

¨       In the name of an eligible revocable trust

   Full legal name of revocable trust:               

The certificate for the Purchased Shares should be sent to the following
address:

                                       

ACKNOWLEDGMENTS:

 

1. I understand that all sales of Purchased Shares are subject to compliance
with the Company’s policy on securities trades.

 

2. I hereby acknowledge that I received and read a copy of the prospectus
describing the Company’s 2004 Stock Incentive Plan and the tax consequences of
an exercise.

 

-2-



--------------------------------------------------------------------------------

3. In the case of a nonstatutory option, I understand that I must recognize
ordinary income equal to the spread between the fair market value of the
Purchased Shares on the date of exercise and the exercise price. I further
understand that I am required to pay withholding taxes at the time of exercising
a nonstatutory option.

 

4. In the case of an incentive stock option, I agree to notify the Company if I
dispose of the Purchased Shares before I have met both of the tax holding
periods applicable to incentive stock options (that is, if I make a
disqualifying disposition).

 

5. I acknowledge that the Company has encouraged me to consult my own adviser to
determine the form of ownership that is appropriate for me. In the event that I
choose to transfer my Purchased Shares to a trust that does not satisfy the
requirements of the Internal Revenue Service (i.e., a trust that is not an
eligible revocable trust), I also acknowledge that the transfer will be treated
as a “disposition” for tax purposes. As a result, the favorable ISO tax
treatment will be unavailable and other unfavorable tax consequences may occur.

 

SIGNATURE AND DATE:      

     

   ____________, 20___           

 

-3-